 



Exhibit 10.55
SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NAMED EXECUTIVE OFFICERS
(As of September 8, 2006)
The following summarizes the current cash compensation and benefits received by
the Company’s Chief Executive Officer and the other officers who will be named
in the Summary Compensation Table in the proxy statement for the Company’s
upcoming Annual Meeting of Stockholders (the “Named Executive Officers”).
Stephen F. Smith and James E. Lankford, who were considered executive officers
for a portion of fiscal 2006, will be included in the Summary Compensation Table
and are included as Named Executive Officers. Although Messrs. Smith and
Lankford still hold their offices, as of May 12, 2006 it was determined that
they did not actually perform policy making functions and should no longer be
deemed executive officers for purposes of filings under the Securities Exchange
Act of 1934. However, for the sole purpose of the Proxy Statement, each of
Messrs. Smith and Lankford is still considered to be a Named Executive Officer
of the Company, as required by SEC regulations.
This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.
The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation and Stock Option Committee of the Board (the
“Committee”) reviews and determines the salaries that are paid to the Company’s
executive officers, including the Named Executive Officers. The current base
salaries of the Named Executive Officers are as follows:

         
Richard J. Schnieders
  $ 1,075,000  
Chairman of the Board, Chief Executive Officer and President
       
 
       
John K. Stubblefield, Jr.
  $ 590,000  
Executive Vice President, Finance and Chief Financial Officer
       
 
       
Larry J. Accardi
  $ 555,000  
Executive Vice President, Contract Sales; and President, Specialty Distribution
Companies
       
 
       
Kenneth F. Spitler
  $ 555,000  
Executive Vice President; and President of North American Foodservice Operations
       
 
       
Larry G. Pulliam
  $ 520,000  
Executive Vice President, Merchandising Services
       
 
       
Stephen F. Smith
  $ 460,000  
Senior Vice President, Foodservice Operations
       
 
       
James E. Lankford
  $ 470,000  
Senior Vice President, Foodservice Operations
       

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans and agreements are filed as exhibits to the Company’s
Exchange Act filings. Information regarding these plans and agreements, as well
as compensation paid or earned during fiscal 2006, will be included in the
Company’s 2006 Proxy Statement.
Management Incentive Plan
The Named Executive Officers are eligible to receive an annual incentive bonus
under the SYSCO Corporation Management Incentive Plan (the “MIP”). For fiscal
2007 and later years, participants will receive an automatic 28% stock match of
their MIP bonus, if any.

 



--------------------------------------------------------------------------------



 



Supplemental Performance-Based Bonus Plan
For fiscal 2007, the Named Executive Officers are eligible to participate in a
Supplemental Performance-Based Bonus Plan which may result in up to a 25% upward
or downward adjustment to the amount of any annual incentive bonus earned under
the MIP.
Deferred Compensation Election
MIP participants, including the Named Executive Officers, may defer up to 40% of
their annual cash incentive bonus under the Executive Deferred Compensation Plan
(“EDCP”). They may also elect to defer all or a portion of their salary under
the EDCP. For deferrals of up to 20% of the annual cash incentive bonus
(including amounts under the MIP and the Supplemental Performance-Based Bonus
Plan), the EDCP provides for SYSCO to credit the participant’s deferred
compensation account in an amount equal to 15% of the amount deferred for a
maximum potential Company match of 3% of the bonus amount.
Stock Options
The Named Executive Officers are eligible to receive options under SYSCO’s stock
option plans, including the 2004 Stock Option Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
Long-Term Incentive Cash Plan
The Named Executive Officers are eligible to participate in the SYSCO
Corporation 2004 Long-Term Incentive Cash Plan.
Supplemental Executive Retirement Plan
MIP participants, including the Named Executive Officers, are also eligible to
participate in a Supplemental Executive Retirement Plan (the “SERP”).
Severance Agreements
Certain of the Named Executive Officers have Severance Agreements with the
Company.
Other Benefits
The Named Executive Officers also participate in SYSCO’s regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability coverage.

 